Title: From George Washington to Major General Nathanael Greene, 12 February 1778
From: Washington, George
To: Greene, Nathanael



Sir,
[Valley Forge, 12 February 1778]

The good People of the State of Pennsylvania living in the vicinity of Philadelphia & near the Delaware River having sufferd much by the Enemy carrying off their property without allowing them any Compensation, thereby distressing the Inhabitants—supplying their own Army & enabling them to protract the cruel & unjust war that they are now waging against these States—And whereas by recent intelligence I have reason to expect that they intend making another grand Forage into this Country, it is of the utmost Consequence that the Horses Cattle Sheep and Provender within Fifteen or Twenty miles west of the River Delaware between the Schuylkil and the Brandywine be immediately removed, to prevent the Enemy from receiving any benefit therefrom, as well as to supply the present Emergencies of the American Army.
I do therefore Authorise impower & Command you forthwith to take Carry off & secure all such Horses as are suitable for Cavalry or for Draft and all Cattle & Sheep fit for Slaughter together with every kind of Forage that may be found in possession of any of the Inhabitants within the Aforesaid Limits Causing Certificates to be given to each

person for the number value & quantity of the horses Cattle Sheep & Provender so taken.
Informing them that notice will be given to the holders of such Certificates by the Commissaries & Quarter master General when & where they may Apply for Payment that they may not be disappointed in calling for their money.
All Officers civil and military, Commissaries, Quarter masters &ca, are hereby Orderd to obey and assist you in this necessary business.
All the Provinder on the Islands between Philadelphia and Chester which may be difficult of Access or too hazardous to attempt carrying off, you will immediately Cause to be destroyed, giving Direction, to the Officer or Officers to whom this Duty is assign’d, to take an account of the Quantity together with the Owners Names, as far as the nature of the Service will admit. Given under my hand at head Quarters this 12th day of Feby 1778.

Go: Washington

